 

EXHIBIT

coy

JUNE 4, 2019 EMAIL FROM
BIOSTEEL TO PLAINTIFF GINA
FORD FORWARDING THE JUNE 4,
2019 EMAIL FROM MATTHEW
LACKS AND CAA TO BIOSTEEL

Case 1:19-cv-00593-LCB-JLW Document 32-9 Filed 05/08/20 Page 1 of 2

 
 

 

 

From: (ES biosteel.com>
Date: June 4, 2019 at 5:11:18 PM EDT

To: —

Subject: FW: Zion Williamson

Pls see below

 
   

BioSteel Sports Nutrition Inc.
87 Wingold Ave, Unit 1
Toronto, ON M6B 1P8

Office Line +1 416 322 7833
Main Fax +1 416 322 7830
www.BioSteel.com

@, BioSteelS ports

 

 

 

 

From: Matt Lacks Qiu @ caa.com>

Date: Tuesday, June 4, 2019 at 5:04 PM
To: biosteel,com>
Subject: Zion Williamson

Hope you're welll

 

Aslam sure you've heard CAA has signed Zion Williamson exclusively in all areas of representation,

We're being very selective in approaching a few brands we feel might make sense for Zion and wanted

to see if Biosteel is interested.

We are having conversations in the category and hope to finalize a partnership by the week of the NBA

draft.

\f you are interested, let’s connect in the next day or so,

Best,
Matt

Matthew Lacks | CAA Sports
405 Lexington Avenue, NY, NY 10174
p. 212.277.9000

_ www. sports. caa.com
Caa.COM

Case 1:19-cv-00593-LCB-JLW

Document 32-9 Filed 05/08/20 Page 2 of 2

 
